NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           June 23, 2015

      Hon. Jack Pulcher
      105th District Court (Kleberg Co.)
      P.O. Box 312
      Kingsville, TX 78364
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00237-CR
      Tr.Ct.No. 12-CRF-0137
      Style:    The State of Texas v. Isaac Sastaita


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. John T. Hubert (DELIVERED VIA E-MAIL)
           Hon. Jaime E. Carrillo (DELIVERED VIA E-MAIL)
           Hon. Jennifer Whittington (DELIVERED VIA E-MAIL)
           Ms. Kimberly Grigg (DELIVERED VIA E-MAIL)
           Hon. Vincent Gonzalez (DELIVERED VIA E-MAIL)